Citation Nr: 9909567	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  97-12 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for loss of teeth as 
secondary to medication for service-connected asthma.  

2.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling.  

3.  Entitlement to an increased rating for ureteral calculus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to November 
1978.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied service connection for loss 
of teeth as secondary to medication taken for service-
connected bronchial asthma, and ratings in excess of 10 
percent for bronchial asthma and ureteral calculus.  
Following additional development, the RO, in January 1997, 
increased the rating for bronchial asthma to 30 percent.  

The Board notes that during the pendency of this appeal, the 
RO apparently reopened, in a January 1997 rating action, the 
veteran's previously denied and unappealed claim for service 
connection for loss of teeth, and considered that claim on 
the merits.  However, the Board must make its own 
determination as to whether new and material evidence has 
been presented to reopen the veteran's claim, see Barnett v. 
Brown, 8 Vet.App. 1 (1995), aff'd, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), and this issue is therefore properly framed as 
listed on the title page above.

In a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet.App. 35 
(1993).  There is nothing in the record showing that the 
veteran was only seeking a 30 percent rating for her service-
connected bronchial asthma.  Further, there is no written 
withdrawal of the issue under 38 C.F.R. § 20.204.  Therefore, 
the Board will consider the increased rating issue on appeal.  

In a May 1994 statement, the veteran requested service 
connection for bone thinning with fracture of the right 
forearm as secondary to medication taken for service-
connected bronchial asthma; however, the record shows that 
the RO, in March 1995, denied service connection for the 
"left" forearm instead of the "right".  As the RO has 
never adjudicated the claim regarding the "right" forearm 
it is referred to the RO for appropriate action.  The Board 
further notes that at her video conference hearing in 
February 1999 the veteran withdrew the claim regarding the 
"left" forearm. 

A review of the record reveals that the veteran's appeal 
originally included the issue of entitlement to service 
connection for osteoporosis with fracture of the right ankle.  
During the pendency of the appeal, a January 1997 rating 
decision granted service connection for osteoporosis with 
fractured right ankle, evaluated as noncompensably disabling.  
The veteran was notified and did not file a notice of 
disagreement.  Therefore, the issue of any higher evaluation 
for this disorder is not presently in appellate status.  See 
Grantham v. Brown, 114 F.3d 1156 (1997).

In her VA Form 9, received in April 1997, the veteran raised 
the issue of service connection for a back disorder.  As this 
claim has not been adjudicated by the RO it is referred there 
for appropriate action.  

The issues of an increased rating for ureteral calculus, and 
service connection for migraine headaches will be addressed 
in the Remand section of this decision.





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In a March 1995 rating decision, the RO denied service 
connection for loss of teeth as secondary to medication for 
service-connected bronchial asthma; after being notified of 
the decision and her appellate and procedural rights, the 
veteran did not file an appeal.

3.  Evidence added to the record since the March 1995 rating 
decision bears directly and substantially upon the subject 
matter now under consideration (i.e., whether loss of teeth 
is secondary to a service-connected disability) and, when 
considered alone or together with all of the evidence, both 
old and new, has significant effect upon the fact previously 
considered.

4.  The veteran's service-connected bronchial asthma is 
manifested by symptoms which are not more than moderate, FEV-
1 and FEV-1/FVC are not shown to be less than 56 percent of 
predicted, at least monthly visits to a physician for care of 
exacerbations is not demonstrated, and courses of systemic 
corticosteroids of at least three times per year is not 
indicated.  


CONCLUSIONS OF LAW

1.  The March 1995 rating decision, which denied service 
connection for loss of teeth as secondary to medication for 
service-connected bronchial asthma, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d) 
(1998).

2.  Evidence received since the March 1995 rating decision is 
new and material to reopen the claim for service connection 
for loss of teeth as secondary to medication for service-
connected bronchial asthma.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).

3.  The criteria for a rating in excess of 30 percent for 
bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.97, 
Diagnostic Code 6602 (1996); 38 C.F.R. § 4.97, Diagnostic 
Code (1998); Karnas v. Derwinski, 1 Vet.App. 308 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The evidence of record at the time of the March 1995 rating 
decision will be briefly summarized as follows:

The service medical records are negative for complaint of or 
treatment for a dental condition.  The records do show that 
the veteran was prescribed various medications, including 
Prednisone, for asthma.  

VA examination in September 1979 is negative for complaint or 
finding regarding the veteran's teeth.  

In a November 1979 rating decision, the RO granted service 
connection for bronchial asthma, evaluated as 10 percent 
disabling.  

VA outpatient treatment records dated from 1991 to 1994 
reflect continued use of Prednisone for bronchial asthma.  A 
February 1994 discharge note reflects a diagnosis of dental 
caries.  A clinical entry that month indicates that the 
veteran was seen for complaint of mouth pain.  It was noted 
that she had had a total upper dental extraction two weeks 
prior.  The impression was dental gum infection.  

In a March 1995 rating decision, the RO denied service 
connection for loss of teeth as secondary to medication for 
service-connected bronchial asthma.  That month, the RO 
notified the veteran of the adverse decision and her 
appellate and procedural rights, but she did not file an 
appeal.  

In April 1996, the veteran sought to reopen the claim for 
service connection for loss of teeth as secondary to 
medication for service-connected bronchial asthma.  


Analysis

A.  New and Material Evidence 

At the outset, the Board notes that in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit held that the United States 
Court of Appeals for Veterans Claims (formally known as the 
United States Court of Veterans Appeal (hereinafter "the 
Court")) erred in adopting the "material evidence" test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Hodge, 155 F.3d at 1363-64.  In light the holding in Hodge, 
the Board is now required to analyze newly submitted evidence 
according to the standard outlined in 38 C.F.R. § 3.156(a).  
Further, the Court held, in Fossie v. West, 12 Vet.App. 1 
(1998), that the standard articulated in 38 C.F.R. § 3.156(a) 
is less stringent that one previously employed by Colvin.  
Therefore, the Board determines that no prejudice will result 
to the appellant by the Board's consideration of this matter.

As previously noted, the RO denied the veteran's claim 
seeking entitlement to service connection for loss of teeth 
as secondary to medication for service-connected bronchial 
asthma in a March 1995 rating decision.  That decision was 
predicated on a finding that the claim was not well-grounded, 
because the veteran presented no evidence showing that her 
loss of teeth was due to loss of substance of the body of the 
maxilla and mandible through disease or trauma due to 
medication taken for her asthma.  The veteran was provided 
notice of this adverse decision and of her appellate rights, 
but an appeal was not initiated.  38 U.S.C.A. §§ 7105(a), 
(b)(1) (West 1991); 38 C.F.R. §§ 20.200, 20.302(a) (1998).  
Therefore, the March 1995 rating decision became final when 
the appellant did not file a notice of disagreement (NOD) 
within one year of the date of mailing of the notice of that 
unfavorable determination.  38 U.S.C.A. § 7105(c) (West 1991 
& Supp. 1998).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopen and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d at 1383.

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, __ Vet. App. __, No. 97-2180, 
slip op. at 4 (Feb. 17, 1999) (explaining the holding in 
Elkins v. West, __ Vet. App. __, No. 97-1534 (Feb. 17, 
1999)).  First, the Board must determine whether the 
appellant has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  If the Board determines that the 
submitted evidence is not new and material, then the claim 
cannot be reopened.  Second, if new and material evidence has 
been presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

In reviewing the evidence that has been received since the 
March 1995 rating decision, the Board notes that among the 
evidence is a report of VA examination in December 1996, 
wherein the physician diagnosed a history of tooth loss 
secondary to demineralization due to osteoporosis due to 
steroid use.

The Board finds that this evidence constitutes "new and 
material" evidence which allows us to reopen the veteran's 
claim.  Specifically, the Board finds that this evidence was 
not before the RO in 1995, bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156.  
Accordingly, the evidence is new and material to reopen the 
claim for service connection for loss of teeth as secondary 
to medication for service-connected bronchial asthma.  To 
this extent, the appeal is granted.

B.  Well Grounded Claim

Next, the Board finds that the December 1996 medical report 
is sufficient evidence to the find the veteran's claim for 
loss of teeth on a secondary basis is well grounded.  In this 
context, the Board observes that the December 1996 medical 
report indicates a plausible relationship between the 
veteran's loss of teeth and the medication that she takes for 
treatment of her service-connected asthma.  See Mattern v. 
West, __ Vet.App. __ (1999), No. 96-1508 slip op. at 6  (U.S. 
Vet. App. Feb. 23, 1999) (This relationship need not be 
conclusive, but only plausible for purposes of establishing a 
well grounded claim).  However, as will be explained in the 
remand portion of this decision, additional development in 
accordance with the VA's duty to assist under 38 U.S.C.A. 
§ 5107(a) must be accomplished before the Board can proceed 
to evaluating the merits of this claim.  See Elkins and 
Winters, both supra.


II.  Increased rating for Bronchial Asthma

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

Factual Background

In a November 1979 rating decision, the RO was granted 
service connection for bronchial asthma, evaluated as 10 
percent disabling.  The award was based on the service 
medical records and VA examination in September 1979.

VA outpatient treatment records dated from 1978 to 1996 
reflect continued treatment for bronchial asthma.  

In April 1996, the veteran sought an increased rating for her 
service-connected bronchial asthma.  

On VA examination in May 1996, the veteran reported that she 
was currently maintained on Azmacort and Vanceril inhalers 
and also took Theophylline, 400 mg. twice daily.  She stated 
that she did not wheeze if she took her medications.  She 
stated that she could walk as far as she wished without 
wheezing, and denied having exercise induced wheezing.  She 
indicated that she had been on Prednisone until last October 
but was currently off it.  On clinical evaluation, the lungs 
were clear to auscultation and percussion.  There was no use 
of accessory muscles on inspiration.  Pulmonary function 
tests revealed that the veteran's FEV-1/FVC was 86 percent of 
predicted.  The diagnosis was asthma.  

On VA examination in December 1996, the veteran reported that 
her current medications for her lungs were Theophylline, 
Azmacort four puffs twice a day, Ventolin two puffs four 
times a day, BuSpar and Vicodin.  She stated that if she took 
her inhalers she had no specific symptoms in regard to her 
lungs.  She had no cough, no wheeze and no shortness of 
breath with activity.  Physical examination of the veteran's 
lungs revealed that they were clear to auscultation and 
percussion.  There was a slight increased expiratory to 
inspiratory ratio consistent with mild air trapping.  
Pulmonary function tests revealed FEV-1/FVC to be 85 percent 
of predicted.  The diagnosis was history of bronchial asthma 
with history of steroid use; none for one year.

In July 1997, the RO increased the rating for bronchial 
asthma to 30 percent.  

During a February 1999 video conference hearing, the veteran 
reported that medications she was taking for her asthma.  She 
stated that if she did not take her medication she would 
start wheezing and become very asthmatic.  See February 1999 
hearing transcript.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

The veteran's bronchial asthma is currently rated as 30 
percent disabling under Diagnostic Code 6602.  

In October 1996, the schedular criteria for evaluations of 
the respiratory system were amended.  These amendments were 
effective on October 7, 1996.  Before the October 1996 
amendments, a 30 percent evaluation would be assigned for 
moderate asthma, manifested by rather frequent asthmatic 
attacks (separated by only 10- to 14-day intervals) with 
moderate dyspnea on exertion between attacks.  A 60 percent 
evaluation would be assigned for severe asthma with frequent 
attacks of asthma (1 or more attacks weekly), marked by 
dyspnea on exertion between attacks with only temporary 
relief by medication and more than light manual labor 
precluded.  38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).

After the October 1996 amendments, a 30 percent evaluation 
will be assigned where FEV-1 is 56 to 70 percent of 
predicted, or FEV-1/FVC is 56 to 70 percent of predicted, or 
daily inhalational or oral bronchodilator therapy is 
required, or inhalational anti-inflammatory medication is 
required.  A 60 percent evaluation will be assigned where 
FEV-1 is 40 to 55 percent of predicted, or FEV-1/FVC is 40 to 
55 percent of predicted, or at least monthly visits to a 
physician for required care of exacerbations is demonstrated, 
or intermittent (at least three times per year) courses of 
systemic (oral or parenteral) corticosteroids are required.  
38 C.F.R. § 4.97, Diagnostic Code 6602 (1998).

The United States Court of Appeals for Veterans Claims 
(Court) (known as the United States Court of Veterans Appeal 
prior to March 1, 1999) has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply.  Karnas v. Derwinski, 1 Vet.App. 308 (1991).  
Also, when there is a question between two evaluations the 
higher evaluation will be assigned when the disability more 
nearly approximates the criteria for that rating.  38 C.F.R. 
§ 4.7.

After evaluating the evidence, the Board concludes that the 
veteran suffers from bronchial asthma that more nearly 
approximates the criteria for the current 30 percent rating, 
rather than the criteria for a 60 percent rating under either 
the old or the new criteria.  While the evidence shows that 
the veteran continues to have asthma symptomatology, her 
condition appears to be controlled by medication.  The 
veteran herself acknowledged that she has no asthma symptoms 
if she takes here inhalers.  Pulmonary function tests at the 
most recent VA examination revealed FEV-1/FVC of 85 percent 
of predicted.  Taking these facts into consideration, the 
evidence clearly shows that the veteran's bronchial asthma 
does not meet the criteria for an increased evaluation of 60 
percent under either the old or the new criteria.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.97, Diagnostic Code 6602 
(1996); 38 C.F.R. § 4.97, Diagnostic Code 6602 (1998). 

In reaching this conclusion, the Board has given due 
consideration to the provisions of 38 C.F.R. § 4.7 and the 
doctrine of reasonable doubt.  However, the evidence of 
record does not show that the manifestations of the veteran's 
disability more closely approximate those required for a 
higher rating than they do the rating currently assigned.  
Additionally, the Board finds that the evidence of record 
does not provide an approximate balance of negative and 
positive evidence on the merits.  38 C.F.R. § 4.7; 
38 U.S.C.A. §  5107.


ORDER

New and material evidence having been submitted, the claim 
for service connection for loss of teeth as secondary to 
medication for service-connected bronchial asthma is 
reopened.

Entitlement to an increased rating for bronchial asthma is 
denied.


REMAND

Having found that the veteran has successfully reopened and 
established a well grounded claim for service connection for 
loss of teeth as secondary to medication for service-
connected bronchial asthma, the Board must now consider the 
claim on the merits in order to ascertain whether a grant of 
the requested benefit is warranted.  The veteran essentially 
contends that her teeth extraction was caused by medication, 
Prednisone, being taken for her asthma.  Based on the most 
recent medical evidence, which reveals a diagnosis of a 
history of tooth loss secondary to demineralization due to 
osteoporosis due to steroid use, the Board determines that a 
VA examination, to include a medical opinion clarifying the 
etiology of the veteran's tooth loss, would be of assistance 
to the Board in rendering a decision on this claim.

Next, the Board notes that during the February 1999 video 
hearing conference, the veteran indicated that she got kidney 
stones approximately every 2-4 years and that they usually 
measured 2 mm.  She indicated that the two 5 mm. stones were 
the biggest.  She stated that she had to go to hospital until 
they passed.  While there she would be placed on a catheter 
to help them pass.  

The veteran's ureteral calculus is currently rated as 10 
percent disabling under Diagnostic Code 7510.  Under this 
code, ureterolithiasis is rated as hydronephrosis, except for 
recurrent stone formation requiring one or more of the 
following: (1) diet therapy; (2) drug therapy; or (3) 
invasive or non-invasive procedures more than two times a 
year; in which case a 30 percent evaluation is assigned.  38 
C.F.R. § 4.115b, Diagnostic Code 7510.  Hydronephrosis that 
is severe is rated as renal dysfunction.  Otherwise, 
hydronephrosis is assigned a 30 evaluation when manifested by 
frequent attacks of colic with infection (pyonephrosis) and 
impaired kidney function; is assigned a 20 percent evaluation 
when manifested by frequent attacks of colic and requiring 
catheter drainage; and is assigned a 10 percent evaluation 
when manifested by only an occasional attack of colic that is 
not infected and not requiring catheter drainage.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7509.

Upon review of the evidence of record, the Board feels that 
additional development is necessary for proper adjudication 
of the veteran's claim.  The VA has the duty to assist the 
veteran in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  The Court has held that the duty to 
assist the veteran includes obtaining medical records and 
medical examinations where indicated by the facts and 
circumstances of an individual case.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).

In a January 1997 rating decision, the RO denied service 
connection for migraine headaches as secondary to medication 
for service-connected bronchial asthma.  In her VA Form 9, 
received in April 1997, the veteran mentioned service 
connection for migraine headaches.  The Board construes this 
statement as a notice of disagreement (NOD) to the RO's 
denial of service connection in January 1997.  Since she has 
filed a timely NOD, the RO should provide the veteran a 
statement of the case (SOC) on the issue of entitlement to 
service connection for migraine headaches as secondary to 
medication for service-connected bronchial asthma.  38 C.F.R. 
§§ 19.29, 19.30.  

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have provided her with dental 
treatment, and who have treated her for 
ureteral calculus/kidney stones since 
December 1996, the date of the most 
recent medical evidence of record.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims folder.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder. 

2.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine the current severity of her 
service-connected ureteral calculus.  All 
indicated tests and studies should be 
conducted and all objective findings 
should be reported in detail.  The 
examiner should indicate whether the 
veteran's ureteral calculus is productive 
of frequent attacks of colic, requiring 
catheter drainage.  The examiner should 
also indicate whether the condition 
results in recurrent stone formation 
requiring diet therapy, drug therapy or 
invasive or non-invasive procedures more 
than two times a year.  The claims folder 
and a separate copy of this remand should 
be made available to and reviewed by the 
examiner in conjunction with the study in 
this case.  The RO should inform the 
veteran of all consequences of her 
failure to report for the examination in 
order that she may make an informed 
decision regarding her participation in 
said examination.  See 38 C.F.R. 
§ 3.655(b) (1998) (regulation relating 
claims for increased ratings).

3.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine the nature and extent of her 
dental condition, which has been claimed 
as loss of teeth.  All indicated tests 
and studies should be conducted and all 
objective findings should be reported in 
detail.  In viewing the veteran's case, 
the examiner is requested to answer the 
following:  Does the veteran have loss of 
teeth?  If so, whether the veteran's loss 
of teeth was caused (or aggravated) by 
the medication that she takes for 
treatment of her service-connected 
bronchial asthma.  The claims folder and 
a separate copy of this remand should be 
made available to and reviewed by the 
examiner in conjunction with the study in 
this case.  The RO should inform the 
veteran of all consequences of her 
failure to report for the examination in 
order that she may make an informed 
decision regarding her participation in 
said examination.  See 38 C.F.R. 
§ 3.655(a) (1998) (regulations relating 
to claims for service connection).

4.  Thereafter, the RO should 
readjudicate, in light of the additional 
evidence, the issue of an increased 
rating for ureteral calculus.  The RO 
should adjudicate on the merits the claim 
of service connection for loss of teeth 
as secondary to medication for service-
connected bronchial asthma.

5.  The RO should also furnish the 
veteran a Statement of the Case regarding 
the issue of service connection for 
migraine headaches as secondary to 
medication for service-connected 
bronchial asthma.  Specifically, the RO 
should inform the veteran of her 
appellate rights with respect to 
perfecting an administrative appeal, and 
that the appeal as to the issue of 
service connection for migraine headaches 
will be returned to the Board following 
issuance of the Statement of the Case 
only if it is perfected by filing a 
timely Substantive Appeal.

If any benefit sought remains denied, the veteran and her 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 
- 15 -


- 1 -


